Citation Nr: 0400032	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-20 230	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the RO which denied service connection for 
degenerative joint disease of the left knee, right ankle, 
left ankle and bilateral hips.

The Board notes that the claim of service connection for a 
left knee disorder was previously denied by the RO in March 
1947.  The veteran was notified of the adverse determination 
that same month.  He did not appeal the decision.  As a 
result, the March 1947 RO decision denying service connection 
for a left knee disorder is final.  Thus, new and material 
evidence is needed to reopen the claim.  38 U.S.C.A. § 5108, 
7105.  In November 2002, the RO reopened the claim of service 
connection for a left knee disorder, finding that the veteran 
had submitted new and material evidence.  Notwithstanding the 
RO's action in November 2002, the Board must decide whether 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for a left knee disorder.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, as 
listed on the cover page of this decision, the Board 
construes the issue to be whether new and material evidence 
has been receive to reopen the claim of service connection 
for a left knee disorder.

The Board notes that the veteran submitted a notice of 
disagreement with the July 2001 rating decision which granted 
service connection for degenerative joint disease of the 
right knee, assigning a 10 percent rating.  He claimed he was 
entitled to a higher initial rating.  In November 2002, the 
RO increased the initial rating to 40 percent for the 
service-connected right knee disorder.  The veteran, in 
November 2002, expressed satisfaction with the 40 percent 
rating.  Given the veteran's November 2002 statement, the 
appeal is no longer before the Board.  The only issues 
currently before the Board are listed on the cover page of 
this decision.

The veteran failed to report to a May 2003 Video Conference 
Board hearing.


FINDINGS OF FACT

1.  There is no current evidence of a bilateral hip disorder.

2.  The veteran does not have a left and right ankle disorder 
which is related to service, due to a service-connected 
disorder, or arthritis of the ankles which was diagnosed 
within one year following his discharge from service.

3.  In a March 1947 rating decision, the RO denied the claim 
of service connection for a left knee disorder.  The veteran 
did not appeal the adverse determination and thus, it became 
final.

4.  The evidence received since the March 1947 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.


CONCLUSIONS OF LAW


1.  A bilateral hip disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  A right ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A left ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  The veteran has submitted new and material evidence since 
the final RO decision in March 19476, and thus the claim of 
service connection for a left knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  
The veteran and his representative were provided with a copy 
of the appealed October 2001 rating decision and a November 
2002 statement of the case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

In an October 2000 letter, the veteran was informed of his 
responsibility to submit new and material evidence to reopen 
his claim of service connection.  He was also informed of 
what constituted new and material evidence.  Additionally, he 
was informed of the type of evidence he needed to submit to 
support his claims of service connection.  He was informed 
that he needed to submit medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence showing a link between a disease or injury 
in service and his current disorder.  He was also informed 
that service connection could be granted on a presumptive 
basis.  Moreover, in an October 2001 VA letter, the veteran 
was informed of the provisions of the VCAA, the evidence he 
was responsible for submitting and what evidence VA would 
obtain in an effort to substantiate his claims.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  He was 
specifically informed of what the evidence must show to 
establish entitlement to service connection, the evidence he 
still needed to submit, and what they had done to assist him 
in substantiating his claim.

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA examinations, and assertions 
made by the veteran and his representative in support of his 
claims.  

The Board notes that the October 2001 VCAA notice letter 
requests that the veteran submit evidence in support of his 
claim within 60 days.  Such time period is in violation of 
the Federal Court's holding in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by the October 2001 letter.  In this regard, the Board notes 
that in October 2001, the veteran submitted a statement to 
the effect that he had no additional medical records to 
submit and he implored VA to proceed with his claim without 
further delay.  Over one year following the October 2001 VCAA 
notice letter, the veteran's representative, in December 
2002, submitted a statement in which he related that neither 
they nor the veteran had any additional documents to submit 
into the record for consideration.  It is clear that neither 
the veteran nor his representative were of the belief that 
they could not submit additional evidence past December 2001 
(60 days following the October 2001 VCAA notice letter).  
Moreover, the Board notes that the claims on appeal were not 
certified to the Board until March 2003, several years 
following the October 2001 VCAA notice letter.  Given the 
foregoing, the veteran has not been prejudice by the October 
2001 VCAA notice letter.  In this regard, the veteran has 
received the notice and assistance contemplated by law and he 
was aware that he could submit additional evidence to the RO 
until his appeal was certified to the Board.  An adjudication 
of his claims on appeal at this time poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints or diagnosis of a bilateral hip, bilateral ankle, 
or left knee disorder.  His June 1946 service discharge 
examination report shows that his joints and muscles were 
normal.  

In August 1946, the veteran filed a claim of service 
connection for arthritis of the ankle and knee.  He underwent 
VA examination in August 1946.  During the examination, the 
veteran reported he had burning and pain on urination and 
that eight weeks prior he began having swelling and pain of 
the right knee and limitation of motion.  He stated that this 
condition spread to the right and left ankle and left knee.  
He reported a history of having a discharge from his penis in 
service which was attributed to "strain".  Physical 
examination revealed marked swelling of the right knee with 
tenderness, redness and extreme warmth to the skin of the 
right knee.  Left knee was similarly involved, but to a much 
lesser extent.  The right ankle was swollen and pain was 
elicited on motion.  G.C. arthritis, to be determined, was 
diagnosed.  The veteran was thereafter diagnosed as having 
acute rheumatoid arthritis of both knees-treated and 
improved.

A March 1947 hospital discharge summary reveals that the 
veteran was admitted to the hospital in August 1946 due to 
complaints of painful swelling of the right ankle and left 
knee of two months duration.  At the time of his March 1947 
admission, the veteran was found to have marked swelling of 
the right knee with tenderness, swelling an heat.  The left 
knee was similarly involved but to a less extent.  The right 
ankle was swollen and painful on motion.  He had pain on 
motion of the right and left knee.  At that time, it was 
reported that there was a question of gonorrheal arthritis.  
X-ray studies of the left knee were normal.  Repeat X-ray 
studies of the left knee revealed beginning osteoporosis and 
another study in December 1946 showed an immense degree of 
osteoporosis consistent with atrophic arthritis of knee 
joints.  X-ray studies of the knees in January 1947 showed 
generalized osteoporosis which was regressive on the right 
and progressive on the left.  The diagnosis was atrophic 
arthritis.  He was treated and he had a remission of his 
symptoms.

In March 1947, the RO denied service connection for acute 
rheumatoid arthritis of both knees.  The veteran was notified 
of the adverse decision in March 1947.

The veteran underwent VA examination in October 1988.  He 
complained of aching in his hips and legs.  Examination of 
the musculoskeletal system revealed mild to moderate 
arthritis changes involving the right knee.  There were no 
signs of any active inflammation involving any of the knee 
joints, elbows, hands, wrists, and so forth.  The diagnosis 
was history of previous rheumatoid arthritis.

VA outpatient treatment reports from 1999 to 2000 were 
negative for any treatment for a left knee disorder or for a 
bilateral hip or ankle disorder.  A November 2000 report 
indicated that the veteran had no gross deformity of the 
musculoskeletal system.

The veteran underwent VA examination in December 2000.  He 
complained of pain in the left knee.  The diagnosis was 
minimal degenerative joint disease of the left knee.  
December 2000 X-ray studies of the left knee revealed mild 
degenerative disease of the left knee.

The RO requested further information from the December 2000 
examiner.  The RO requested that the examiner review the 
veteran's claims folder, to particularly include VA discharge 
summary for hospital admission covering the period of August 
1946 to February 1947 and noting a finding of osteoporosis of 
the left knee.  The RO requested the examiner to offer an 
opinion as to whether such findings were related to the 
current left knee findings.  The examiner was also asked 
whether the veteran had a diagnosed disability of the hips.

In a February 2001 addendum to the December 2000 VA 
examination report, the examiner reported that the supposed 
"osteoporosis" of the left knee (localized bone loss) could 
have be reversible and could have been the result of 
decreased activity due to condition of the right knee.  He 
stated that it was not a recognized precursor to degenerative 
joint disease.  General information regarding osteoporosis 
was associated with the claims file.

The RO, in July 2001, again requested further information 
from the physician who conducted the December 2000 VA 
examination.  The RO asked whether there was any evidence 
that the veteran had a bilateral hip disorder or a left knee 
disorder due to service or due to the right knee disorder.

In another addendum dated in July 2001, the examiner stated 
that both of the veteran's hips were thought to be within 
normal limits for a patient of his age.  He reported that the 
left knee condition was not caused by service or the stress 
due to what one might consider an imbalance gait due to [a 
right knee disorder]. 

An August 2001 outpatient treatment report revealed that the 
veteran had no musculoskeletal complaints.

The veteran underwent VA examination in September 2001.  The 
examiner reported the veteran's medical history regarding his 
joint complaints beginning in 1946 to the present.  The 
veteran asserted on examination that his service-connected 
right knee had affected his left knee and both ankles.  He 
complained of having pain in both knees and both ankles.  The 
examiner diagnosed normal ankles and degenerative joint 
disease of the service-connected right knee.  The examiner 
stated that the right knee disorder had not produced a 
significantly altered gait, as the condition was also present 
in the left knee, though to a slightly lesser degree.  The 
examiner stated that the bilateral ankle disorder was not 
produced by the service-connected right knee. 

September 2001 X-ray studies of the left ankle revealed no 
acute pathology, a moderate sized calcaneal spur, and 
demineralization throughout the visualized osseous 
structures.  The primary diagnostic code was minor 
abnormality.  X-ray studies of the right ankle revealed mild 
degenerative disease of the right ankle.  The primary 
diagnostic code was minor abnormality.

In an October 2001 statement the veteran stated that he was 
discharged from service in June 1946.  He stated that he was 
home for a short period of time when he began experiencing 
pain in his knees, hips and feet.  He stated VA treated him 
and that he had had problems with his knees and hips since 
that time.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. §§ 3.310.

A.  Service connection for a bilateral hip disorder

The veteran claims that service connection is warranted for a 
bilateral hip disorder.  Service medical records are negative 
for any complaints or diagnosis pertaining to a bilateral hip 
disorder.  The veteran's June 1946 service separation 
examination report reveals that the veteran's bone, joints 
and muscles were normal.

An October 1988 VA examination report reveals that the 
veteran complained of bilateral hip pain.  The examiner 
stated, in essence, that there was no active inflammation 
involving any joints.  The diagnosis was history of previous 
rheumatoid arthritis.  VA examination in December 2000 was 
negative for a diagnosed bilateral hip disorder.  In July 
2001, a VA examiner stated that the veteran's hip were within 
normal limits for a patient of the veteran's age.

The claims file does not contain competent medical evidence 
of a current disability of the hips.  The veteran's assertion 
that he currently has a right hip disorder cannot be 
considered competent medical evidence.  As a layperson, the 
veteran is not competent to comment on issues involving 
medical causation or a medical diagnosis.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

Because the veteran has not presented competent medical 
evidence of the current existence of a bilateral hip 
disability, the claim must be denied.  In the absence of 
proof of a disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Here, the question as to whether the 
veteran currently has a bilateral hip disorder necessarily 
involves a medical diagnosis.  Accordingly, competent medical 
evidence is required.  As no competent medical evidence is of 
record showing a current diagnosis of a bilateral hip 
disorder, there is no valid claim of service connection.  
Consequently, the claim must be denied.

In light of the fact that medical reports of record fail to 
show that the veteran has a bilateral hip disorder, there is 
no reasonable possibility that additional VA assistance would 
aid in substantiating his claim.



B.  Service connection for right and left ankle disorders

The veteran contends that he has a right and left ankle 
disorder due to his service-connected right knee disorder.  
In the alternative, he appears to claim that service 
connection is warranted on a presumptive basis.

The Board notes that in 1946, the veteran filed a claim of 
service connection for an ankle disorder.  The RO, however, 
did not specifically address a claim of service connection 
for an ankle disorder until this current appeal.  Thus, the 
Board will adjudicate the claim on a de novo basis.

The evidence of record fails to show that service connection 
for a right and left ankle disorder is warranted.  In this 
regard, the service medical records are negative for a 
diagnosed right and/or left ankle disorder.  Although the 
veteran was found to complain of right and left ankle pain in 
August 1946, it was not shown that he had a diagnosed 
disability of the right or left ankle.  Additionally, when 
examined by VA in October 1988, he was not found to have 
either a left or right ankle disorder.  A VA examination 
report dated in September 2001 shows that the veteran 
complained of pain of his ankles; however, the examiner 
diagnosed normal ankles.  While it appears that the veteran 
does not currently have a right or left ankle disability, it 
is noted that X-ray studies from September 2001 revealed an 
impression of mild degenerative disease of the right ankle 
and minor abnormality of the left knee.

Even if it were determined that the veteran currently had a 
left and right ankle disorder, there is no medical evidence 
showing that such disorder is related to service or that he 
had arthritis of the ankles which was diagnosed within one 
year of the veteran's June 1946 discharge from service.  It 
is noteworthy to mention that over 50 years following the 
veteran's service discharge, he was diagnosed as having only 
mild degenerative disease of the right ankle and minor 
abnormality of the left knee.

Moreover, there is no competent medical evidence linking a 
right or left ankle disorder to the veteran's service-
connected right knee disorder.  In fact, in September 2001, a 
VA examiner stated that the veteran's bilateral ankle 
disorder was not produced by the veteran's service-connected 
right knee disorder.

The Board notes the veteran's assertion that he has a right 
or left ankle disorder due to his service-connected right 
knee disorder and his assertion, in essence, that he had 
arthritis of the right and left ankle within one year 
following his discharge from service.  As noted above, the 
veteran has not provided any medical evidence to support his 
assertions.  The veteran is not competent to offer opinions 
regarding medical diagnosis or causation.  As a layperson, 
the veteran lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).

In the absence of medical evidence showing that the veteran 
currently has a right and left ankle disorder which is 
related to service, or evidence showing that he had arthritis 
of the ankles within one year of his service discharge, or 
that he has a right and left ankle disability due to a 
service-connected disorder, the Board must find the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

C.  New and material evidence to reopen the claim of service 
connection for a left knee disorder

The claim of service connection for a left knee disorder 
(arthritis) was previously denied by the RO in a March 1947 
rating decision.  In October 2000, the veteran filed an 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended § 
3.156, which redefines "new and material evidence" needed to 
reopen a previously denied claim.  See Fed. Reg. 45,620, 
45,629-30 (August 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); See also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156(a) will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
October 2000 application to reopen, which is discussed below.

The claim for service connection for a left knee disorder was 
denied by the RO in March 1947.  The veteran did not appeal 
the decision, and it is considered to be final, with the 
exception that the claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  The 
question now presented is whether new and material evidence 
has been presented, since the March 1947 RO decision, which 
would permit the reopening of the claim for service 
connection for a left knee disorder.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).

Evidence available at the time of the March 1947 RO decision 
included service medical records which were negative for a 
finding of a left knee disorder.  An August 1946 examination 
report revealed complaints of left knee pain.  There was an 
initial question as to whether the veteran had gonorrheal 
arthritis.  He was subsequently diagnosed as having acute 
rheumatoid arthritis of the left knee.  X-ray studies of the 
left knee in 1946 and 1947 revealed osteoporosis.  He was 
diagnosed as having atrophic arthritis.  Following treatment 
he had a remission of his symptoms.

Evidence submitted since the final March 1947 RO decision 
includes VA outpatient treatment records and VA examination 
reports.  The February and July 2001 VA opinions pertaining 
to the etiology of the veteran's left knee disorder is both 
new and material evidence.  The evidence is new in that it is 
not cumulative of evidence previously of record and the 
medical opinion is material since it bears directly and 
substantially upon the matter under consideration, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection.  38 C.F.R. § 3.156.  Given the foregoing, the 
Board concludes that new and material evidence has been 
submitted to reopen the claim for service connection for a 
left knee disorder.  

The Board must now make a determination as to whether the 
evidence supports the claim of service connection for a left 
knee disorder.  Such question requires further development of 
the evidence.  The claim will be further discussed in the 
remand section below.


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

As new and material evidence has been submitted, the claim of 
service connection for a left knee disorder is reopened, to 
this extent only the appeal is granted.


REMAND

The veteran claims that service connection is warranted for a 
left knee disorder.  The veteran was discharge from service 
in June 1946.  A couple on months after service discharge, 
the veteran began to complain of left knee pain.  In August 
1946 he was diagnosed as having gonorrheal arthritis, to be 
determined.  He was thereafter diagnosed as having acute 
rheumatoid arthritis.  A March 1947 hospital discharge 
summary reveals that the veteran underwent X-ray studies of 
the left knee in January 1947 which showed that he had 
progressive generalized osteoporosis.  He was diagnosed as 
having atrophic arthritis.  X-ray studies dated in December 
2000 revealed mild degenerative disease of the left knee.  It 
is noted that in February 2001 a VA examiner stated that 
osteoporosis of the left knee could have been reversible and 
that it was not a recognized precursor to degenerative joint 
disease.  However, the examiner did not comment on the 
diagnosed atrophic arthritis noted on X-ray studies in 
January 1947.  The aforementioned facts raise the question as 
to whether the veteran had arthritis of the left knee within 
one year following service.  The claims file should be sent 
to an orthopedist for an opinion as to whether the veteran 
had chronic arthritis of the left knee within one year 
following his June 1946 discharge from service.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  With respect to the veteran's claim 
of service connection for a left knee 
disorder, the RO should send the veteran 
a letter that complies with the 
notification requirements as discussed in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and which 
is consistent with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a left knee 
disorder, since his discharge from active 
military service in 1946 to the present 
date.  Obtain records from each health 
care provider the veteran identifies 
which are not already of record.  

3.  The RO should refer the claims file 
to a VA physician, preferable to the one 
who conducted the December 2000 VA 
examination, if available.  He should be 
asked to give an opinion as to whether 
the veteran had chronic arthritis of the 
left knee within one year of the 
veteran's June 1946 service discharge.  
The opinion should be based on historical 
records and medical principles.  In this 
regard, the examiner should specifically 
review the August 1946 VA examination 
report and the March 1947 hospital 
discharge summary which reveal that X-ray 
studies from January 1947 showed a 
diagnosis of atrophic arthritis.  

4.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



